Citation Nr: 0333552	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from June 1951 to June 1971.  He 
died in November 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


REMAND

In November 2000, the veteran died as an inpatient in a 
hospital.  The immediate cause of death is listed on the 
death certificate as cardiac arrest due to respiratory 
insufficiency, with an underlying cause of metastasic non-
small cell lung cancer of two years duration.  The veteran 
was not service connected for any disabilities at the time of 
his death.  According to his DD Form 214, he had 3 years of 
foreign and or sea service.  

Treatment records from the Abilene Regional Medical Center, 
where the veteran died, are included in the record through 
the date of October 2000.  However, the veteran's terminal 
records from this facility do not appear to be included in 
the record and should be obtained because his death 
certificate indicates that he was an inpatient at Abilene 
Regional Medical Center at the time of his death in November 
2000.  

In her substantive appeal, received in 2002, the appellant 
alleged that the veteran served in Vietnam.  Subsequently, 
she and her representative argued that the veteran had 
service in Vietnam, and that, therefore, his lung cancer, 
should be considered under the Agent Orange Act regulations 
for presumptive service connection.  

The record shows that the RO attempted to verify whether the 
veteran had active duty service in Vietnam.  From December 
2000 to September 2001, several attempts were made by the RO 
to verify the veteran's dates of service in Vietnam.  In 
particular, the RO received a response in May 2001, advising 
the RO to contact the HQ. AFPC/DPPR, at Randolph Air Force 
Base (AFB), in Texas for verification of these dates.  The RO 
contacted that agency, and in May 2001, the AFB personnel 
indicated that referral should be made to the National 
Personal Records Center (NPRC).  In a noted dated in July 
2001, the RO indicated that a follow-up was sent to the NPRC.  
In October 2001, another notation was made on the May 
2001 request, but nothing was said regarding verification of 
the veteran's service.  
The representative argues that another attempt should be made 
to verify whether the veteran served in Vietnam, and that the 
veteran's personnel file should be obtained.  The Board 
agrees.  

In her substantive appeal, the appellant also included 
argument which suggests that she may also be contending that 
the veteran's death was due to disability related to tobacco 
use during service.  The RO's review of the cause of death 
issue should address this theory advanced by the appellant. 

The case is REMANDED to the RO for the following development:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L.  
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
The appellant should also be advised of 
the time period for submitting new 
evidence to ensure compliance with 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003). 

2.  The RO should attempt to verify, 
through official channels, whether and 
when the veteran had military service in 
Vietnam.  The RO should attempt to secure 
the veteran's service personnel file 
through official channels.

3.  The RO should obtain the veteran's 
terminal records from the Abilene 
Regional Medical Center, from October 
2000 to the date of his death in November 
2000.  

4.  After undertaking any additional 
development deemed necessary, the RO 
should then review the expanded record 
and determine if service connection for 
the cause of the veteran's death is 
warranted under all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
All theories of entitlement should be 
addressed, including, for example, if the 
appellant asserts a claim for service 
connection for the cause of the veteran's 
death to include his use of tobacco in 
the military.  The case should then be 
returned to the Board for appellate 
review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



